PER CURIAM.
The appellant seeks review of his conviction on a charge of possession and sale of narcotics. The sole question raised on review is the sufficiency of the evidence to sustain appellant’s conviction.
We have reviewed the transcript of the testimony given before the trial judge who served as the finder of fact in this nonjury trial, and we are satisfied that the evidence adduced by the State sustains the judgment of conviction. Moreover, the record fails to reflect that the defendant made a motion for a new trial. Accordingly, he cannot now assert the sufficiency of the evidence as ground for reversal. Kimble v. State, 208 So.2d 471 (Fla.App.1st 1968); Smith v. State, 194 So.2d 310 (Fla.App.1st 1967).
Affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.